Exhibit 10.1
 
FIFTH AMENDMENT TO
CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 1, 2009 (the “Effective Date”), among SOUTHWEST IOWA RENEWABLE ENERGY,
LLC, an Iowa limited liability company (the “Borrower”), AGSTAR FINANCIAL
SERVICES, PCA (“AgStar”), the other commercial, banking or financial
institutions whose signatures appear on the signature pages hereof or which
hereafter become parties to the Credit Agreement (the “Banks”), and AGSTAR
FINANCIAL SERVICES, PCA, and its successors and assigns, as Agent for itself and
the other Banks (the “Agent”).  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
defined below).


RECITALS


A.           The Borrower, the Agent, and the Banks have entered into a Credit
Agreement dated May 2, 2007; a First Amendment to Credit Agreement dated March
7, 2008; a Second Amendment to Credit Agreement dated December 19, 2008; a Third
Amendment to Credit Agreement dated December 30, 2008; and a Fourth Amendment to
Credit Agreement dated as of February 28, 2009 (collectively, with this
Amendment, the “Credit Agreement”) under which the Banks agreed to extend
certain financial accommodations to the Borrower.


B.           Final completion of the Project has been delayed beyond the date
set forth in the Credit Agreement.  Notwithstanding such delay, the parties have
deemed it to be in the best interest of the Project to convert the Construction
Loan into the Term Loan and Term Revolving Loan effective as of August 1, 2009.


C.           Bunge N.A. Holdings, Inc., a Delaware corporation (“Bunge”) has
agreed to provide credit facilities to the Borrower pursuant to the terms of a
(i) Revolving Credit Note dated on or about August 1, 2009, in the original
principal amount of $10,000,000.00, and (ii) Term Loan Note dated on or about
August 1, 2009, in the original principal amount of $27,500,000.00 and grant
other financial accommodations to the Borrower in connection therewith.


D.           The aforementioned conversion of loans and the Borrower’s entry
into the loans with Bunge require the consent of the Banks and certain
modifications of the Credit Agreement.


E.           Banks have agreed to consent to the foregoing in accordance with
the terms and conditions set forth in this Amendment.


AGREEMENT


NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

-
 
- 1 -

--------------------------------------------------------------------------------

 

1.           Amendments to Credit Agreement. As of the Effective Date:


a.           Amended and Restated Definitions.  The following definitions as
used in the Loan Documents are amended and restated or added as follows:


“Amendment” means the First Amendment to Credit Agreement dated March 7, 2008,
the Second Amendment to Credit Agreement dated December 19, 2008, the Third
Amendment to Credit Agreement dated December 30, 2008, the Fourth Amendment to
Credit Agreement dated as of February 28, 2009, and the Fifth Amendment to
Credit Agreement dated as of August 1, 2009.


“Bunge Loans” means the Bunge Term Loan and the Bunge Revolving Loan.


“Bunge Revolving Loan” means that certain subordinated loan made to Borrower by
Bunge under that certain Promissory Note dated August 1, 2009, in the maximum
principal amount of $10,000,000.00, which promissory note shall be in a form and
substance reasonably acceptable to the Agent and shall have a maturity date that
is not earlier than the Revolving Line of Credit Loan Maturity Date.


“Bunge Subordination Agreement” mean that certain Debt Subordination Agreement
between Bunge and the Agent dated as of August 1, 2009, as the same may be
amended or restated from time to time.


“Bunge Term Loan” means that certain subordinated loan made to Borrower by Bunge
under that certain Promissory Note dated August 1, 2009, in the outstanding
principal amount of $27,500,000.00, which promissory note shall be in a form and
substance reasonably acceptable to the Agent and shall have a maturity date not
earlier than the Maturity Date.


“Commerce Bank Loan” means that certain loan made to Borrower by Commerce Bank
under that certain Promissory Note dated March 2, 2009, in the outstanding
principal amount of $36,600,000.


“Commerce Bank Loan Maturity Date” means September 1, 2010.


“Completion Certificate” means a certificate in form and substance acceptable to
the Agent, executed by the Borrower and any other Person the Agent may required,
stating that the Project is completed and that the processing equipment and
fixtures are fully operational.


“Completion Date” means the date the executed Completion Certificate is
delivered to the Agent, which date shall be not later than September 1, 2009.


“Conversion Date” means August 1, 2009.

 -
 
- 2 -

--------------------------------------------------------------------------------

 

“Iowa Western Job Training Agreement” means that certain Industrial New Jobs
Training Agreement between Iowa Western Community College, Council Bluffs, Iowa
and the Borrower dated as of April 1, 2009.


“SIRE Letters of Credit” means the letter of credit issued in favor of Commerce
Bank by Intrust Bank, N.A. in the amount of $8,640,000.00, and any renewals,
replacements or extensions thereof.


“Subordinated Debt” means (i) One Hundred Thousand and No/100 Dollars
($100,000.00) loan from the Iowa Department of Economic Development; (ii) any
repayment obligations outstanding under the Iowa Western Job Training Agreement;
(iii) the Bunge Loans, and (iv) that portion of the Commerce Bank Loan that has
not been replaced by the Bunge Term Loan.


“Tangible Net Worth” means the excess of total assets over total liabilities
(excluding the portion of the Bunge Loans that have been advanced and/or
unconditionally committed to the Borrower by Bunge and are at the time of
determination then outstanding, and all accrued and unpaid interest on such
amounts), total assets and total liabilities each to be determined in accordance
with GAAP consistent with those applied in the preparation of the financial
statements referred to in Section 5.01(c) for the Borrower, excluding, however,
from the determination of total assets:  (a) goodwill, organizational expenses,
research and development expenses, trademarks, trade names, copyrights, patents,
patent applications, licenses and rights in any thereof, and other similar
intangibles; (b) treasury stock; (c) securities which are not readily
marketable; (d) cash held in a sinking or other analogous fund established for
the purpose of redemption, retirement or prepayment of capital stock or Debt
(e) any write-up in the book value of any asset resulting from a revaluation
thereof subsequent to the Closing Date; (f) amortized start-up costs; and (g)
any items not included in clauses (a) through (f) above which are treated as
intangibles in conformity with GAAP.


“Working Capital” means the current assets of the Borrower less the current
liabilities (excluding the portion of the Bunge Loans that have been advance
and/or unconditionally committed to the Borrower by Bunge and are at the time of
determination then outstanding, and all accrued and unpaid interest on such
amounts) of the Borrower, as determined in accordance with GAAP.


b.           Section 2.02(c). Section 2.02(c) of the Credit Agreement is amended
and restated to read as follows:


(c)           Interest Rate.  Subject to the provisions of this Agreement, the
outstanding principal balance of the Construction Loan shall bear interest at a
variable rate determined by the Agent to be three hundred sixty-five (365) basis
points above the LIBOR Rate in effect on the date of the first Advance made to
Borrower under the Convertible Note, and shall thereafter be adjusted as and

 
 
- 3 -

--------------------------------------------------------------------------------

 

when the LIBOR Rate changes; notwithstanding the forgoing, the applicable
interest rate on the Construction Loan shall at no time be less than five
percent (5.0%) per annum.  All adjustments to the rate of interest shall be made
and become effective as of the first day of the month following the date of any
change in the LIBOR Rate and shall remain in effect until and including the day
immediately preceding the next such adjustment (each such day hereinafter being
referred to as an “Adjustment Date”).  All such adjustments to said rate shall
be made and become effective as of the Adjustment Date, and said rate as
adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding.  In no event shall the applicable rate exceed the
Maximum Rate.


c.           Section 2.02(p).  Section 2.02(p) of the Credit Agreement is
amended and restated as follows:


(p)           [Intentionally omitted.]


d.           Section 2.02(q).  The following shall be added as Section 2.02(q)
of the Credit Agreement:


(q)           Final Construction Loan Advance.  If on the Effective Date of the
Fifth Amendment to the Credit Agreement the sum of all Outstanding Construction
Advances is less than total Construction Loan amount, a final Construction
Advance under the Construction Loan shall be made in such amount as to fully
advance the remaining portion of the Construction Loan for the benefit of the
Borrower; such Advance shall be deposited by the Agent in the Disbursing Account
for disbursement by the Disbursing Agent for approved Project Costs in
accordance with the terms this Agreement and the Disbursing Agreement.  As of
the Conversion Date, the foregoing amount along with all other Outstanding
Construction Loan Advances shall be deemed advanced to the Borrower and shall be
converted into the Term Loan and the Term Revolving Loan in accordance with the
terms of this Agreement.  Following delivery of the Completion Certificate to
the Agent, the Disbursing Agent shall cause all remaining funds in the
Disbursing Account representing Advances to be released to the Borrower.


e.           Section 2.03(a)(i).  Section 2.03(a)(i) of the Credit Agreement is
amended and restated to read as follows:


(i)           [Intentionally omitted.]


f.           Section 2.03(b).  Section 2.03(b) of the Credit Agreement is
amended and restated to read as follows:


(b)           Term Loan Interest Rate.  Subject to the provisions of
Sections 2.03 and 2.04, the portion of the Term Loan that has not been converted
to a Fixed Rate

-
 
- 4 -

--------------------------------------------------------------------------------

 

Loan pursuant to Section 2.03(d) shall bear interest at a variable rate equal to
the LIBOR Rate plus three hundred forty five (345) basis points; notwithstanding
the forgoing, the applicable interest rate on the Term Loan shall at no time be
less than five percent (5.0%) per annum.  The rate of interest due hereunder
shall initially be determined as of the Conversion Date and shall thereafter be
adjusted as and when the LIBOR Rate changes.  All such adjustments to the rate
of interest shall be made and become effective as of the first Adjustment Date
following such change in the LIBOR Rate.  All such adjustments to said rate
shall be made and become effective as of the Adjustment Date, and said rate as
adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding.  In no event shall the applicable rate exceed the
Maximum Rate.


g.           Section 2.03(d). Section 2.03(d) of the Credit Agreement is amended
and restated to read as follows:


(d)           Conversion to Fixed Rate Loan.  On a date that is not earlier than
30 days after the Conversion Date, the Borrower may convert up to but not more
than fifty percent (50%) of the Term Loan to a Fixed Rate Loan, bearing interest
at a rate equal to the rate listed in the “Government Agency and Similar Issues”
section of the Wall Street Journal for the Federal Farm Credit Bank or the
Federal Home Loan Bank having a maturity approximately equal to the Maturity
Date, which is in effect at the time of the proposed conversion, plus 325 basis
points, or another rate agreed upon by the Agent and the Borrower, which rate
shall not be less than five percent (5.0%) per annum.  The Borrower shall
provide written notice to the Agent at least thirty (30) days prior to the
proposed conversion date of its intention to convert any portion of the Term
Loan to a Fixed Rate Loan.  Such written notice shall specify the specific
dollar amount that Borrower is electing to convert to a Fixed Rate Loan.  Any
amount subject to a fixed rate of interest pursuant to this Section shall not be
subject to any adjustments under Section 2.11.


h.           Section 2.03(e). Section 2.03(e) of the Credit Agreement is amended
and restated to read as follows:


(e)           Repayment of Term Loan.  Beginning on the Conversion Date and
continuing on each Monthly Payment Date thereafter until the sixth (6th) month
after the Conversion Date, the Borrower shall pay to the Agent for the account
of the Banks monthly payments of accrued interest.  Beginning on the first (1st)
day of the seventh (7th) month following the Conversion Date (the “Amortization
Date”), and continuing on the each Monthly Payment Date thereafter until the
Maturity Date, the Borrower shall pay to the Agent for the account of the Banks
equal monthly payments of principal and accrued interest in such amounts as
would be required to fully amortize the entire outstanding principal balance of
the term note, together with accrued interest thereon, over a period of one
hundred

 
 
- 5 -

--------------------------------------------------------------------------------

 

fourteen (114) months from the Amortization Date.  The outstanding principal
balance, together with all accrued interest, if not paid sooner, shall be due
and payable in full on the Maturity Date.  Following the Conversion Date, and in
addition to all other payments of principal and interest required under this
Agreement and the Convertible Note, the Borrower shall annually remit to the
Agent for the account of the Banks the Excess Cash Flow Payment pursuant to
Section 2.25.


i.           Section 2.04(c)(i).  Section 2.04(c)(i) of the Credit Agreement is
amended and restated to read as follows:


(i)           [Intentionally omitted.]




j.           Section 2.05(c)(i).  Section 2.05(c)(i) of the Credit Agreement is
amended and restated to read as follows:


(i)           [Intentionally omitted.]


k.           Section 2.04(i).  Section 2.04(i) of the Credit Agreement is
amended and restated to read as follows:


(i)           Interest Rate.  Subject to the provisions of Sections 2.03 and
2.04, the Term Revolving Loan shall bear interest at a variable rate equal to
the LIBOR Rate plus three hundred forty-five (345) basis points, or as otherwise
provided in Section 2.11; notwithstanding the forgoing or the provisions of
Section 2.11, the applicable interest rate on the Term Revolving Loan shall at
no time be less than five percent (5.0%) per annum.  The rate of interest due
hereunder shall initially be determined as of the Conversion Date and shall
thereafter be adjusted as and when the LIBOR Rate changes.  All such adjustments
to the rate of interest shall be made and become effective as of the first
Adjustment Date following such change in the LIBOR Rate.  All such adjustments
to said rate shall be made and become effective as of the Adjustment Date, and
said rate as adjusted shall remain in effect until and including the day
immediately preceding the next Adjustment Date.  Interest hereunder shall be
computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding.  In no event shall the
applicable rate exceed the Maximum Rate.


l.           Section 2.05(i). Section 2.05(i) of the Credit Agreement is amended
and restated to read as follows:


(i)           Interest Rate.  The Revolving Line of Credit Loan shall bear
interest at a rate equal to the LIBOR Rate plus three hundred forty-five (345)
basis points, or as otherwise provided in Section 2.11; notwithstanding the
forgoing or the provisions of Section 2.11, the applicable interest rate on the
Revolving Line of Credit Loan shall at no time be less than five percent (5.0%)
per annum.  The rate

 
 
- 6 -

--------------------------------------------------------------------------------

 

of interest due hereunder shall initially be determined as of the date of the
first Advance made under the Revolving Line of Credit Note and shall thereafter
be adjusted as and when the LIBOR Rate changes.  All such adjustments to the
rate of interest shall be made and become effective as of the first Adjustment
Date following such change in the LIBOR Rate.  All such adjustments to said rate
shall be made and become effective as of the Adjustment Date, and said rate as
adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding.  In no event shall the applicable rate exceed the
Maximum Rate.


m.           Section 2.06(e). Section 2.06(e) of the Credit Agreement is amended
and restated to read as follows:


(e)           Swingline Interest Rate.  The Swingline Loan shall bear interest
at a rate equal to the LIBOR Rate plus three hundred forty-five (345) basis
points; notwithstanding the forgoing, the applicable interest rate on the
Swingline Loan shall at no time be less than five percent (5.0%) per annum.  The
rate of interest due hereunder shall initially be determined as of the date of
each Swingline Advance and shall thereafter be initially adjusted on the first
day of the immediately succeeding calendar month.  All such adjustments to the
rate of interest shall be made and become effective as of the first Adjustment
Date following each Swingline Advance.  All such adjustments to said rate shall
be made and become effective as of the Adjustment Date, and said rate as
adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding.  In no event shall the applicable rate exceed the
Maximum Rate.


n.           Section 2.11. Section 2.11 of the Credit Agreement is amended and
restated to read as follows:


Section 2.11.  Adjustments to Interest Rate.  Subject to the limitations on the
minimum rate of interest set forth in Sections 2.03, 2.04 and 2.05, after the
Conversion Date, the rate of interest under any Loan which bears interest at a
variable rate, shall be adjusted according to the following schedule, should the
Tangible Owner’s Equity of the Borrower, achieve the levels set forth below:
 

              Tangible Owner’s Equity  Interest Rate               Equal to or
less than 55.00%
 
Applicable LIBOR Rate plus 345
basis points
 
              Greater than 55.00% and Applicable LIBOR Rate plus 320
basis points
              Less than or equal to 65.00%
 
 

 


                                                            

                                                    


 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

 
 
Greater than 65.00%
Applicable LIBOR Rate plus 295

 
and less than or equal to 75.00%
basis points



 
Greater than 75.00%
Applicable LIBOR Rate plus 275

 
basis points



Upon delivery of the audited financial statements pursuant to Section 5.01(c)(i)
for each fiscal year end beginning with the first fiscal year end after the
Conversion Date, the rate of interest for any Loan which bears interest at a
variable rate shall automatically be adjusted in accordance with the Tangible
Owner’s Equity set forth therein and the rates set forth above. Such automatic
adjustment to the rate of interest shall take effect as of the first Business
Day of the month following the month in which the Agent received the related
audited financial statements pursuant to Section 5.01(c)(i).  If the Borrower
fails to deliver such audited financial statements which so sets forth the
Tangible Owner’s Equity within the period of time required by Section 5.01(c)(i)
hereof or if any Event of Default occurs, the rate of interest shall
automatically be adjusted to a rate equal to the greater of the applicable LIBOR
Rate plus 345 basis points or five percent (5.0%), such automatic adjustments:
(a) to take effect as of the first Business Day after the last day on which the
Borrower was required to deliver the applicable audited financial statements in
accordance with Section 5.01(c)(i) hereof or in the case of an Event of Default,
on the date the written notice is given to the Borrower; and (b) to remain in
effect until subsequently adjusted in accordance herewith upon the delivery of
such audited financial statements or, in the case of an Event of Default, when
such Event of Default has been cured to the satisfaction of the Agent.


o.           Section 2.28.  The following shall be added as Section 2.27 of the
Credit Agreement:


Section 2.28.                      Mandatory Draws on Bunge Revolving Loan.  The
Borrower shall, within three (3) Business Days following the earlier of (a) the
delivery of each Borrowing Base Certificate or Compliance Certificate required
hereunder, or (b) the day on which such certificate was due, make a draw on the
Bunge Revolving Loan in an amount determined by the Agent in its sole discretion
to bring the Borrower into compliance with its Borrowing Base and/or other
financial covenants hereunder.  Payments of principal and interest on the Bunge
Revolving Loan shall only be permitted as set forth in Section 5.02(n).


p.           Section 5.01(c).  The following subsections in Section 5.01(c) of
the Credit Agreement are amended and restated as follows, all other subsections
in Section 5.01(c) shall remain unchanged:


(i)           Beginning with the first fiscal year end following the Conversion
Date, as soon as available, but in no event later than one hundred twenty (120)
days after the end of each fiscal year of the Borrower occurring during the term
hereof,

 
 
- 8 -

--------------------------------------------------------------------------------

 

audited financial statements of the Borrower (including balance sheet,
statements of income and cash flows, all accompanying notes thereto and any
management letter (the “Financial Statements”)), for such year for the Borrower,
in a form acceptable to the Agent and prepared by an accountant acceptable to
the Agent, and certified by an authorized officer of the Borrower, together with
a Compliance Certificate which:  (A) states that no Event of Default, and no
event or condition that but for the passage of time, the giving of notice or
both would constitute an Event of Default, has occurred or is in existence; and
(B) shows in detail satisfactory to the Agent the calculation of, and the
Borrower’s compliance with, each of the covenants contained in this
Section 5.01;


(ii)           Beginning with the first (1st) month following the Conversion
Date, as soon as available and in any event within 30 days after the end of each
month, balance sheets of the Borrower as of the end of such month and statement
of income of the Borrower for the period commencing at the end of the previous
fiscal year and ending with the end of such month, prepared in accordance with
GAAP in all material respects and certified by an authorized officer of the
Borrower;


(iii)           Beginning with the first fiscal quarter end following the
Conversion Date, as soon as available, but in no event later than sixty (60)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, unaudited quarterly consolidated financial statements of
the Borrower, prepared in accordance with GAAP (except for the omission of
footnotes and for the effect of normal year-end audit adjustments) and in a
format that demonstrates any accounting or formatting change that may be
required by various jurisdictions in which the business of the Borrower is
conducted (to the extent not inconsistent with GAAP). Each of such financial
statements shall (i) be prepared in reasonable detail and in comparative form,
including a comparison of actual performance to the budget for such quarter and
year-to-date, delivered to Agent under Subsection 5.01(c)(vi) below, and (ii)
include a balance sheet, a statement of income for such quarter and for the
period year-to-date, and such other quarterly statements as Agent may
specifically request which quarterly statements shall include any and all
supplements thereto. Such quarterly statements shall be certified by an
authorized officer of the Borrower, and be accompanied by a Compliance
Certificate which:  (A) states that no Event of Default, and no event or
condition that but for the passage of time, the giving of notice or both would
constitute an Event of Default, has occurred or is in existence; and (B) shows
in detail satisfactory to the Agent the calculation of, and the Borrower’s
compliance with, each of the covenants contained in this Section 5.01;


* * *


(vi)           following the Conversion Date, by the end of the tenth (10th)
month of each fiscal year of the Borrower, an annual (with quarterly break out)
operating and capital assets budget of the Borrower for the immediately
succeeding fiscal

 
 
- 9 -

--------------------------------------------------------------------------------

 

year containing, among other things, pro forma financial statements and
forecasts for all planned lines of business;


(vii)           following the Conversion Date, as soon as available but in no
event later than thirty (30) days after the end of each month (or at such other
times or with such greater frequency as reasonably requested by the Agent),
production reports for the immediately preceding calendar month setting forth
corn inputs, ethanol output, DDGS and CO2 output, and natural gas usage,
together with such additional production information as requested by the Agent;


* * *


(xvii)           On the Conversion Date, the Borrower will furnish to the Agent
as soon as available and in any event within thirty (30) days after the end of
each month (or at such other times or with such greater frequency as reasonably
requested by the Agent), a duly completed Borrowing Base Certificate, setting
forth the Borrowing Base as of the last day of such month based upon Collateral
value criteria and advance rates which do not exceed those set forth in the
Borrowing Base Certificate, and including such other information, representation
and warranties contemplated therein, certified by the appropriate authorized
officer of the Borrower.


q.           Section 5.01(d).  Section 5.01(d) of the Credit Agreement is
amended and restated as follows:


(d)           Working Capital.  On the Conversion Date, the Borrower shall have
and shall maintain continually thereafter for one calendar year (as tested
quarterly at the end of each fiscal quarter), Working Capital of at least
$5,000,000; and, not later than 365 days after the Conversion Date, the Borrower
shall have and shall maintain continually thereafter (as tested quarterly at the
end of each fiscal quarter), Working Capital of at least $8,000,000.


r.           Section 5.01(e).  Section 5.01(e) of the Credit Agreement is
amended and restated as follows:


 
(e)
Tangible Net Worth.  On the Conversion Date the Borrower shall achieve, and
maintain continually thereafter for one calendar year (as tested quarterly at
the end of each fiscal quarter), Tangible Net Worth of not less than
$85,000,000.  At the end of each fiscal year after the Conversion Date, the
Borrower shall achieve, and maintain continually thereafter (as tested quarterly
at the end of each fiscal quarter), Tangible Net Worth in an amount equal to the
greater of: (i) the Borrower’s Tangible Net Worth at the end of the immediately
preceding fiscal year (or in the case of the end of the first full fiscal year
after the Conversion Date, on the Conversion Date) plus $1,000,000.00; or (ii)
the Borrower’s Tangible Net Worth at the end of the immediately preceding fiscal
year (or in the case of the end of the first full fiscal year after the
Conversion


 
 
- 10 -

--------------------------------------------------------------------------------

 

 
Date, on the Conversion Date) plus Borrower’s retained earnings at the end of
the current fiscal year.



s           Section 5.01(f).  Section 5.01(f) of the Credit Agreement is amended
and restated as follows:


(f)           Tangible Owner’s Equity.  At the end of the twenty-first (21st)
month following the Conversion Date the Borrower shall achieve, and maintain
continually thereafter (as tested annually at the end of each fiscal year),
Tangible Owner’s Equity of not less than 50%.


t.           Section 5.01(g).  Section 5.01(g) of the Credit Agreement is
amended and restated as follows:


(g)           Fixed Charge Coverage Ratio.  At the end of the ninth (9th) month
following the Conversion Date the Borrower shall achieve, and maintain
continually thereafter (as tested annually at the end of each fiscal year),
Fixed Charge Coverage Ratio of not less than 1.25 to 1.00.


u.           Section 5.01(u).  Section 5.01(u) of the Credit Agreement is
amended and restated as follows:


Section 5.01(u).  [Intentionally Omitted.]


v.           Section 5.01(v).  The following shall be added as Section 5.01(v)
of the Credit Agreement:


Section 5.01(v).                                Completion of the
Project.  Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, Borrower shall complete construction of the Project including,
without limitation, completion of the steam line on or before the Completion
Date.


w.           Section 5.02(a)(i).  Section 5.02(a)(i) of the Credit Agreement is
amended and restated as follows:


(xi)           those described on Schedule 5.02(a) hereto and those arising out
of the Iowa Western Job Training Agreement, and renewals and extensions of the
same on substantially the same terms and conditions and at no increase in the
debt or obligation;


x.           Section 5.02(b).  Section 5.02(b) of the Credit Agreement is
amended and restated as follows:
(b)           Distributions, etc.  Declare or pay any dividends, purchase or
otherwise acquire for value any of its membership interests (units) now or
hereafter outstanding, or make any distribution of assets to its interest
holders, members or general partners as such, or permit any of its subsidiaries
to purchase or otherwise

 
 
- 11 -

--------------------------------------------------------------------------------

 

acquire for value any stock, membership interest or partnership interest of the
Borrower, provided, however, the Borrower may: (i) declare and pay dividends and
distributions payable in membership interests (units); (ii) purchase or
otherwise acquire shares of the membership interests (units) of the Borrower
with the proceeds received from the issuance of new membership interests
(units); (iii) beginning at the end of the first full fiscal year following the
Conversion Date, and annually thereafter, pay redemptions, dividends or
distributions in an amount not to exceed, in the aggregate, 30% of the
Borrower’s immediately preceding fiscal year’s Net Income (“Allowed
Distributions”), and provided that all loan covenants are met on a post
distribution basis; (iv) pay dividends or distributions which are immediately
reinvested in the Borrower (“Reinvestment Distributions”); (v) complete the
transactions reflected on Schedule 4.01(a) and (vi) after payment of the Excess
Cash Flow Payment required by Section 2.25, if any, and after all loan covenants
are met on a post distribution basis, pay additional distributions in an amount
reasonably acceptable to Agent and the Required Banks (“Excess Distributions”),
provided, however, that immediately prior to the proposed payment of any
dividends or distributions permitted by this Section 5.02(b), or after giving
effect thereto, no Default or Event of Default shall exist.


y.           Section 5.02(e).  Section 5.02(e) of the Credit Agreement is
amended and restated as follows:


(e)           Indebtedness, Etc.  Create, incur, assume or suffer to exist any
Debt or other indebtedness, liabilities or obligations, whether matured or
unmatured, liquidated or unliquidated, direct or contingent, joint or several,
without the prior written consent of the Agent, except:  (i) the liabilities of
the Borrower to the Agent or the Banks hereunder; (ii) trade accounts payable
and accrued liabilities (other than Debt) arising in the ordinary course of the
Borrower’s business; (iii) Subordinated Debt; (iv) the liabilities of the
Borrower described on Schedule 5.02(a); (v) contracts or agreements other than
Material Contracts arising in the ordinary course of the Borrower’s business,
and (vi) the obligations of the Borrower under the Iowa Western Job Training
Agreement.


z.           Section 5.02(i).  Section 5.02(i) of the Credit Agreement is
amended and restated to read as follows:
 
(i)           Transfer of Assets.  Sell, lease, assign, transfer, or otherwise
voluntarily dispose of any of its assets, or permit any of its subsidiaries to
sell, lease, assign, transfer, or otherwise voluntarily dispose of any of their
assets except:  (i) dispositions of inventory in the ordinary course of
business; and (ii) dispositions of:  (A) obsolete or worn out equipment; (B)
equipment or real property not necessary for the operation of its business; or
(C) equipment or real property which is replaced with property of equivalent or
greater value as the property which is disposed.

 
 
- 12 -

--------------------------------------------------------------------------------

 

aa.           Section 5.02(n).  The following subsection shall be added as
subsection 5.02(n) to the Credit Agreement:


(n)           Bunge Loans.  Pay any principal or interest on:


(i)           the Bunge Revolving Loan, if immediately prior to the proposed
payment or after giving effect thereto, (i) a Default or Event of Default
described in Section 6.01(a) shall exist, or (ii) the sum of the outstanding
Revolving Letters of Credit plus the outstanding Revolving Line of Credit
Advances exceeds the Borrowing Base; and


(ii)           the Bunge Term Loan until its stated maturity, which shall be not
earlier than the maturity date of Term Loan; provided that interest on the Bunge
Term Loan may be PIK’d according to the terms of the Bunge Term Loan promissory
note.


bb.           Section 6.02(f).  Section 6.02(f) of the Credit Agreement is
amended and restated to read as follows:


(f)           The Borrower shall fail to pay any indebtedness in an amount in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00) (either in any
individual case or in the aggregate) excluding indebtedness evidenced by the
Notes and excluding Ordinary Trade Payable Disputes, or any interest or premium
thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; or any other Default under any agreement or
instrument relating to any such indebtedness, or any other event, shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such Default or event is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness
(excluding Ordinary Trade Payable Disputes); or any such indebtedness shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
(excluding Ordinary Trade Payable Disputes); or


2.           Effect on Credit Agreement. Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Except as expressly set
forth herein, nothing contained in this Amendment shall be deemed to constitute
a waiver of any rights of the Banks or to affect, modify, or impair any of the
rights of the Banks as provided in the Credit Agreement.


3.           Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
the Agent shall have received the following, in form and substance satisfactory
to the Agent:

 
 
- 13 -

--------------------------------------------------------------------------------

 

a.           this Amendment duly executed by the Borrower, the Agent, and the
Banks;


b.           the Allonges to the Notes, duly executed by the Borrower;


c.           copies of the promissory notes evidencing the Bunge Loans, duly
executed by the Borrower;


d.           the Bunge Subordination Agreement duly executed by Bunge and the
Agent;


e.           copies of all renewals or replacements to the SIRE Letters of
Credit duly issued Intrust Bank, N.A. in favor of Commerce Bank having expiry
dates not later than 12 months from the date of issue and providing for
automatic renewal thereof for a period not expiring earlier than September 1,
2010;


f.           copies of the amendments to the Commerce Bank Loan Documents and
unit issuance agreements, if any, duly executed by the Borrower and all other
parties a party thereto; and


g.           all other documents, instruments, or agreements required to be
delivered to the Agent under the Credit Agreement and not previously delivered
to the Agent.


4.           Representations and Warranties of Borrower.  The Borrower hereby
agrees with, reaffirms, and acknowledges as follows:


a.           The execution, delivery and performance by the Borrower of this
Amendment and all associated Loan Documents are within the Borrower’s powers,
have been duly authorized by all necessary action, and do not
contravene:  (i) the articles of organization or operating agreement of the
Borrower; or (ii) any law or any contractual restriction binding on or affecting
the Borrower; and do not result in or require the creation of any lien, security
interest or other charge or encumbrance (other than pursuant to the terms
thereof) upon or with respect to any of its properties;


b.           This Amendment is, and each other Loan Document to which the
Borrower is a party when delivered will be, legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity; and


c.           All other representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect.


5.           Administration Fee.  In addition to the fees required under the
Credit Agreement and the other Loan Documents, the Borrower shall pay to the
Agent for the benefit of the Banks on the Effective Date of this Amendment an
administration fee equal to $189,000.00.

 
 
- 14 -

--------------------------------------------------------------------------------

 



6           Counterparts.  It is understood and agreed that this Amendment may
be executed in several counterparts, each of which shall, for all purposes, be
deemed an original, and all of such counterparts, taken together, shall
constitute one and the same agreement, even though all of the parties hereto may
not have executed the same counterpart of this Amendment.  Electronic delivery
of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart to this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.






[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]

 
 
- 15 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009




SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
an Iowa limited liability company




By   /s/ James M. Lay
        James M. Lay
        Its: Interim President and CEO



By   /s/ Karol King
        Karol King
        Its: Board Chairman





 
 
- 16 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009




AGENT:


AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent


/s/ Ron Monson
By: Ron Monson
Its: Vice President




AGSTAR:
as a Bank


AGSTAR FINANCIAL SERVICES, PCA,




/s/ Ron Monson

By:  Ron Monson

Its:  Vice President




 
 
- 17 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009




METROPOLITAN LIFE INSURANCE COMPANY,
as a Bank




/s/ METROPOLITAN LIFE INSURANCE COMPANY
 

 
Address:                8717 West 100th Street, Suite 700
Overland Park, KS  66210-2101



 
 
- 18 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


METLIFE BANK, N.A.,
as a Bank


 
 
/s/ METLIFE BANK, N.A.


 


Address:                8717 West 100th Street, Suite 700
Overland Park, KS  66210-2101



 
 
- 19 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, New York Branch,
as a Bank




/s/ COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.




/s/ RABOBANK NEDERLAND
 
 


Address:                245 Park Avenue
37th Floor
New York, NY 10167



 
 
- 20 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


AMARILLO NATIONAL BANK,
as a Bank




/s/ AMARILLO NATIONAL BANK
 

 
Address:                P.O. Box 1
Amarillo, Texas  79105





 
 
- 21 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


FIRST NATIONAL BANK OF OMAHA,
as a Bank




/s/ FIRST NATIONAL BANK OF OMAHA
 


Address:                1620 Dodge Street
Omaha, NE  68197



 
 
- 22 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


BANK OF THE WEST,
as a Bank
 
 
/s/ BANK OF THE WEST
 
 
Address:                Midwest Agribusiness & Rural Commercial Banking
250 Marquette Avenue, Suite 575
Minneapolis, MN  55401





 
 
- 23 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


MONUMENTAL LIFE INSURANCE COMPANY,
as a Bank




/s/ MONUMENTAL LIFE INSURANCE COMPANY
 
 


Address:                400 West Market Street
5th Floor
Louisville KY  40202







 
 
- 24 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
Dated to be effective as of August 1, 2009


M & I MARSHALL & ILSLEY BANK,
as a Bank




/s/ M & I MARSHALL & ILSLEY BANK
 




Address:                770 North Water Street
Milwaukee, WI  53202










 



 
 
- 25 -

--------------------------------------------------------------------------------

 
